Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Information Disclosure Statement

2.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on April 03, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting

3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

4.	Claims 1-11 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-11 of prior U.S. Patent No. US 11,314,368 B2. This is a statutory double patenting rejection.

17/712,170
US 11,314,368 B2
Claim 1: A display device, comprising:

a display panel comprising a first area, a second area, and a plurality of pixels, the display panel being configured to provide an image during a frame period; and

a touch panel comprising:

a first touch part comprising first touch coils and second touch coils, the second touch coils being insulated from the first touch coils and crossing the first touch coils; and
a second touch part comprising first touch electrodes disposed on the first touch part and second touch electrodes, the second touch electrodes being insulated from the first touch electrodes and crossing the first touch electrodes,

wherein corresponding second scan signals of the second scan signals are applied to the first touch electrodes disposed in the first area when corresponding first scan signals of the first scan signals are applied to the first touch coils disposed in the second area during a first period of the frame period,

wherein the second touch coils are configured to provide first sensing signals according to a resonant frequency of an input device, and

wherein the second touch electrodes are configured to provide second sensing signals
according to a variation in a capacitance.

Claim 1: A display device, comprising: 

a display panel comprising a first area, a second area, and a plurality of pixels, the display panel being configured to provide an image during a frame period; and

a touch panel comprising: 

a first touch part comprising first touch coils and second touch coils, the second touch coils being insulated from the first touch coils and crossing the first touch coils; and 
a second touch part comprising first touch electrodes disposed on the first touch part and second touch electrodes, the second touch electrodes being insulated from the first touch electrodes and crossing the first touch electrodes, 

wherein corresponding second scan signals of the second scan signals are applied to the first touch electrodes disposed in the first area when corresponding first scan signals of the first scan signals are applied to the first touch coils disposed in the second area during a first period of the frame period, 

wherein the second touch coils are configured to provide first sensing signals according to a resonant frequency of an input device, and 

wherein the second touch electrodes are configured to provide second sensing signals according to a variation in a capacitance.
Claim 2: The display device of claim 1, wherein, among the pixels, pixels arranged in the first area are activated during the first period and pixels arranged in the second area are inactivate in the second area.

Claim 2: The display device of claim 1, wherein, among the pixels, pixels arranged in the first area are activated during the first period and pixels arranged in the second area are inactivate in the second area.
Claim 3: The display device of claim 2, wherein the display panel comprises:

a first substrate comprising the pixels;

a second substrate facing the first substrate;

a plurality of gate lines extended in a first direction and arranged in a second direction substantially perpendicular to the first direction, the gate lines being configured to control the pixels; and

a plurality of data lines insulated from the gate lines and crossing the gate lines, the data lines being configured to provide data voltages to the pixels.

Claim 3: The display device of claim 2, wherein the display panel comprises: 

a first substrate comprising the pixels; 

a second substrate facing the first substrate; 

a plurality of gate lines extended in a first direction and arranged in a second direction substantially perpendicular to the first direction, the gate lines being configured to control the pixels; and 

a plurality of data lines insulated from the gate lines and crossing the gate lines, the data lines being configured to provide data voltages to the pixels.
Claim 4: The display device of claim 3, further comprising:

a gate driver configured to sequentially provide gate signals to the gate lines during the frame period; and

a data driver configured to provide the data voltages to the data lines, wherein the gate driver is configured to provide the gate signals to the gate lines disposed
in the first area during the first period.

Claim 4: The display device of claim 3, further comprising: 

a gate driver configured to sequentially provide gate signals to the gate lines during the frame period; and 

a data driver configured to provide the data voltages to the data lines, wherein the gate driver is configured to provide the gate signals to the gate lines disposed in the first area during the first period.
Claim 5: The display device of claim 3, wherein the first touch coils and the first touch electrodes are extended in the first direction and arranged in the second direction, and the second
touch coils and the second touch electrodes are extended in the second direction and arranged in
the first direction.

Claim 5: The display device of claim 3, wherein the first touch coils and the first touch electrodes are extended in the first direction and arranged in the second direction, and the second touch coils and the second touch electrodes are extended in the second direction and arranged in the first direction.
Claim 6: The display device of claim 3, wherein each of the pixels comprises: 

a thin film transistor connected to a corresponding gate line of the gate lines and a corresponding data line of the data lines;

a common electrode configured to receive a common voltage; and

a pixel electrode configured to receive a pixel voltage from the thin film transistor, an electric field being formed between the pixel electrode and the common electrode.

Claim 6: The display device of claim 3, wherein each of the pixels comprises: 

a thin film transistor connected to a corresponding gate line of the gate lines and a corresponding data line of the data lines; 

a common electrode configured to receive a common voltage; and 

a pixel electrode configured to receive a pixel voltage from the thin film transistor, an electric field being formed between the pixel electrode and the common electrode.
Claim 7: The display device of claim 1, wherein, among the first touch electrodes, first touch electrodes disposed in the second area are configured to receive corresponding second scan signals of the second scan signals when the first touch coils disposed in the first area among the first touch coils receive corresponding first scan signals of the first scan signals during a second period following the first period of the frame period, and

wherein the second touch coils provide the first sensing signals according to the resonant
frequency of the input device, and the second touch electrodes provide the second sensing
signals according to the variation in the capacitance.

Claim 7: The display device of claim 1, wherein, among the first touch electrodes, first touch electrodes disposed in the second area are configured to receive corresponding second scan signals of the second scan signals when the first touch coils disposed in the first area among the first touch coils receive corresponding first scan signals of the first scan signals during a second period following the first period of the frame period, and 

wherein the second touch coils provide the first sensing signals according to the resonant frequency of the input device, and the second touch electrodes provide the second sensing signals according to the variation in the capacitance.
Claim 8: The display device of claim 7, wherein, among the pixels, pixels arranged in the second area are activated during the second period.

Claim 8: The display device of claim 7, wherein, among the pixels, pixels arranged in the second area are activated during the second period.
Claim 9: The display device of claim 1, further comprising:

a first scan signal output part configured to provide the first scan signals;

a second scan signal output part configured to provide the second scan signals; and

a touch sensor configured to determine coordinate information of an input position from at least one of the first sensing signals or the second sensing signals.

Claim 9: The display device of claim 1, further comprising: 

a first scan signal output part configured to provide the first scan signals; 

a second scan signal output part configured to provide the second scan signals; and 

a touch sensor configured to determine coordinate information of an input position from at least one of the first sensing signals or the second sensing signals.
Claim 10: The display device of claim 9, wherein 

the first scan signal output part is configured to provide the corresponding first scan signals to the first touch coils disposed in the second area during the first period, and 

the second scan signal output part is configured to provide the corresponding second scan signals to the first touch electrodes disposed in the first area during the first period.

Claim 10: The display device of claim 9, wherein 

the first scan signal output part is configured to provide the corresponding first scan signals to the first touch coils disposed in the second area during the first period, and 

the second scan signal output part is configured to provide the corresponding second scan signals to the first touch electrodes disposed in the first area during the first period.
Claim 11: The display device of claim 10, further comprising:

a first signal processor configured to convert the first sensing signals to first digital
signals;

a second signal processor configured to convert the second sensing signals to second
digital signals;

a first selector configured to sequentially provide the first sensing signals from the second
touch electrodes to the first signal processor;

a second selector configured to sequentially provide the second sensing signals from the
second touch coils to the second signal processor; and

a coordinate calculator configured to calculate the coordinate information of the input position from at least one of the first digital signals or the second digital signals.
Claim 11: The display device of claim 10, further comprising: 

a first signal processor configured to convert the first sensing signals to first digital signals; 

a second signal processor configured to convert the second sensing signals to second digital signals; 

a first selector configured to sequentially provide the first sensing signals from the second touch electrodes to the first signal processor; 

a second selector configured to sequentially provide the second sensing signals from the second touch coils to the second signal processor; and 

a coordinate calculator configured to calculate the coordinate information of the input position from at least one of the first digital signals or the second digital signals.


NOTE: Claims 1-11 would also be rejected based on the ground of non-statutory double patenting as being unpatentable over claims 1-43 of U.S. Patent No. US 9,389,737 B2. However, examiner is not going to map Double Patenting rejection claim by claim basis as the applicants have to either cancel the current claims or amend the current claim because of the statutory type (35 U.S.C. 101) double patenting rejection. Examiner will reject the claims (statutory or non-statutory DP) in future Office Action based on presentation of claims in formal reply of this Office Action.  

CONTACT
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571)272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692